Title: To Thomas Jefferson from B.W.Y., 18 February 1825
From: B.W.Y.
To: Jefferson, Thomas


Dear Sir.
Richmond
18th Feby. 1825.
The arrival of the Professors from Europe renders me very anxious, to know when we may reasonably calculate on  the commencement of the operations of the University, a knowledge of that circumstance is necessary for all who intend becoming students at that place (of which number I am one) should you deem this letter worthy an answer, information on the following queries will be very acceptableQuery 1.st What studies will be prosecuted at that place—2d What qualifications are requisite for one wishing to become a student3ly Whether those qualifications would be required of a Law StudentSir.I deem the importance of this subject a sufficient apology for this address—I am Sir RSPYB. W. Y—